IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                        : NO. 573
                              :
AMENDMENT OF THE PREAMBLE TO : JUDICIAL ADMINISTRATION DOCKET
THE RULES GOVERNING STANDARDS :
OF CONDUCT OF MAGISTERIAL     :
DISTRICT JUDGES               :
                              :




                                                ORDER

PER CURIAM

       AND NOW, this 30th day of June, 2022, pursuant to Article V, Section 10 of the
Constitution of Pennsylvania, IT IS ORDERED that:

      Section (8) of the Preamble to the Rules Governing Standards of Conduct of
Magisterial District Judges is amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2022.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and in brackets.